                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ANDREW A. ARMSTRONG,

              Petitioner,

                    v.                        CAUSE NO. 3:20-CV-310-RLM-MGG

 WARDEN,

              Respondent.

                              OPINION AND ORDER

      Andrew A. Armstrong, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (ISO-19-11-35) at the Indiana State

Prison in which a disciplinary hearing officer found him guilty of possession of a

controlled substance in violation of Indiana Department of Correction Offense 202

and sanctioned him with a loss of ninety days earned credit time.

      The Warden argues that Mr. Armstrong’s claims are procedurally defaulted

because he didn’t raise them on administrative appeal at the departmental level.

State prisoners generally must exhaust State court remedies to obtain habeas relief

in federal court. 28 U.S.C. § 2554. “Indiana does not provide judicial review of

decisions by prison administrative bodies, so the exhaustion requirement in 28 U.S.C.

§ 2254(b) is satisfied by pursuing all administrative remedies.” Moffat v. Broyles, 288

F.3d 978, 981-982 (7th Cir. 2002). The Warden supports this argument with a

printout of Mr. Armstrong’s disciplinary records from the Indiana Department of

Correction’s electronic database. ECF 9-9 at 11. Mr. Armstrong doesn’t contest this
argument, so the court finds that his claims are procedurally defaulted and denies

the habeas petition. Nevertheless, the court will address the merits of his claims.

      Mr. Armstrong argues that he is entitled to habeas relief because the

administrative record doesn’t have enough evidence for a finding of guilt. He argues

that the verification test used by correctional staff was susceptible to false positives

and that correctional staff denied his request to submit the confiscated substance for

outside testing.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof will
       suffice, so long as the record is not so devoid of evidence that the
       findings of the disciplinary board were without support or otherwise
       arbitrary. Although some evidence is not much, it still must point to the
       accused’s guilt. It is not our province to assess the comparative weight
       of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      The administrative record includes a conduct report in which a correctional

officer says that he saw Mr. Armstrong smoke a leafy substance wrapped in brown

paper and that he found in Mr. Armstrong’s cabinet a bottle with a vegetable flakes

label that contained a leafy substance that didn’t appear to be vegetable flakes. ECF

9-1. It also includes a photograph of the brown paper, the bottle, and a positive test

for synthetic cannabinoids. ECF 9-3. These documents constitute “some evidence”

that Mr. Armstrong possessed a controlled substance. Further, there is no right to

scientific verification for prison disciplinary proceedings. See Wolff v. McDonnell, 418

U.S. 539, 563-66 (1974); White v. Ind. Parole Bd., 266 F.3d 759, 768 (7th Cir. 2001)

(warning against adding additional due process protections beyond those provided by



                                           2
Wolff). The claim that the hearing officer didn’t have sufficient evidence doesn’t

provide a basis for habeas relief.

       Mr. Armstrong also argues that he is entitled to habeas relief because he didn’t

get notice of the conduct report and of his procedural rights within seven days as

departmental policy requires. Procedural due process doesn’t require notice of the

conduct report or the prisoner’s procedural rights within a particular timeframe. See

Wolff, 418 U.S. at 563-566. A failure to follow departmental policy does not rise to the

level of a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-

law violations provide no basis for federal habeas relief”); Keller v. Donahue, 271 F.

App’x 531, 532 (7th Cir. 2008) (finding that inmate’s claim that prison failed to follow

internal policies had “no bearing on his right to due process”). Therefore, this claim

is not a basis for habeas relief.

       The court denied Mr. Armstrong’s habeas petition because he hasn’t

demonstrated that he is entitled to habeas relief. Mr. Armstrong doesn’t need a

certificate of appealability to appeal this decision, because he is challenging a prison

disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009).

But he can’t proceed in forma pauperis on appeal because the court finds pursuant to

28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and




                                           3
      (3) DENIES Andrew A. Armstrong leave to proceed in forma pauperis on

appeal.

      SO ORDERED on June 30, 2021

                                        s/ Robert L. Miller, Jr.
                                        JUDGE
                                        UNITED STATES DISTRICT COURT




                                    4
